DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 15/227,940 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 12 and 15 of this application is patentably indistinct from claim 1 of copending Application No. 15/227,940. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for assigning passenger seats in an autonomous vehicle for ridesharing, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receive a transport reservation request’; ‘receive…first data indicative of occupant location within the vehicle’; ‘match a next passenger to the vehicle’; ‘transmit second data indicative of a pick-up location such that an open seat within the vehicle is adjacent to the next passenger at the pick-up location’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘one or more processors’, ‘a memory’, ‘a mobile device’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-4 and 6-11 further recite(s) the system and series of steps for assigning passenger seats in an autonomous vehicle for ridesharing, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-4 and 6-11 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Rander (U.S. Pre-Grant Pub. No. 20170285642).
In regards to claim 1, Stanfield teaches:
A computing system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors (Stanfield: ¶19, ¶77-78 disclose a system for renting a shared vehicle, equipped with a processor and memory, configured to determine a seating position of users in the vehicle), cause the computing system to:
receive a transport reservation request (Stanfield: ¶18, ¶31 disclose receiving information from a website or native application in which a user may reserve a passenger or driver's seat in the vehicle);
receive, from a vehicle, first data indicative of occupant location within the vehicle, the first data based on signals received from a mobile device of a first passenger inside the vehicle (Stanfield: ¶44-45, ¶47 disclose receiving location data from a user’s mobile device in order to determine the user’s seat position in the vehicle).

Although Stanfield teaches a system for ride sharing, Stanfield does not explicitly state the pick-up logistics of the ride sharing process.
However, Rander teaches match a next passenger to the vehicle (Rander: ¶27-28, ¶35, ¶48-49, ¶96 disclose assigning a user to an available seat in an AV); based on a position of the first passenger within the vehicle, transmit second data indicative of a pick-up location such that an open seat within the vehicle is adjacent to the next passenger at the pick-up location (Rander: ¶35, ¶48-49, ¶96-97 disclose the transport system transmitting routing information to the AV to ensure that the AV picks the user up with the assigned seat corresponding to the road curb at the pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning of the vehicle, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “avoid having the user walk around to the road traffic side of the AV” (Rander: ¶97).

In regards to claim 2, Stanfield and Rander teach the system of claim 1. Stanfield further teaches wherein the first data is based on BLUETOOTH® signals (Stanfield: ¶19, ¶22, ¶44-45, ¶47, ¶57 disclose that the mobile device may communicate Bluetooth signals).

In regards to claim 3, Stanfield and Rander teach the system of claim 1. Stanfield further teaches wherein the first data is based on accelerometer data (Stanfield:¶44-45, ¶47 disclose that the mobile device may communicate accelerometer data).

In regards to claim 4, Stanfield and Rander teach the system of claim 1. Rander further teaches wherein the vehicle comprises an autonomous vehicle (AV) (Rander: ¶12-19, ¶25, ¶50 disclose that the transportation facilitation system comprises autonomous vehicles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous vehicle, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “intelligently operate the vehicle in most common driving situation” and “operate the vehicle by autonomously steering, accelerating, and braking the vehicle” (Rander: ¶52).

In regards to claim 5, Stanfield and Rander teach the system of claim 4. Rander further teaches wherein the second data is configured to cause the computing system of the AV to autonomously operate control mechanisms of the AV in order to position the vehicle adjacent to the next passenger at the pick-up location (Rander: ¶48-50, ¶63, ¶67, ¶97, ¶102 disclose that the AV may receive route information and autonomously navigate to the pickup location and picks the user up with the assigned seat corresponding to the road curb at the pickup location (i.e., position the vehicle adjacent to the next passenger at the pick-up location)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous positioning of the vehicle, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “avoid having the user walk around to the road traffic side of the AV” (Rander: ¶97).

In regards to claim 6, Stanfield and Rander teach the system of claim 1. Stanfield further teaches transmit seat location data to a mobile device of the next passenger, the seat location data causing the mobile device of the next passenger to present a seat location within the vehicle (Stanfield: ¶31, ¶54, ¶60, ¶69 disclose generating and transmitting seat availability information to the user’s mobile device).

In regards to claim 7, Stanfield and Rander teach the system of claim 1. Rander further teaches wherein the instructions to match the next passenger to the vehicle includes instructions to match the next passenger to the vehicle based on user preferences of the next passenger (Rander: ¶16-19, ¶28-29 disclose matching the user to the autonomous vehicle based on user preferences).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user preferences, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a most optimal vehicle” and “provide the requesting user with an optimal comfort setting when entering the selected AV” (Rander: ¶29 & ¶31).

In regards to claim 8, Stanfield and Rander teach the system of claim 1. Rander further teaches wherein the instructions to match the next passenger to the vehicle includes instruction to match the next passenger to the vehicle based on a seat of the vehicle being available (Rander: ¶27-29, ¶35, ¶48-49, ¶96 disclose assigning a user to an available seat in an AV).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seat availability, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a most optimal vehicle” (Rander: ¶29).

In regards to claim 10, Stanfield and Rander teach the system of claim 1. Rander further teaches wherein the computing system is further configured to: cause transmission of a notification to the mobile device of the next passenger prior to pick-up (Rander: ¶14, ¶35, ¶48, ¶74, ¶96 disclose transmitting confirmation notifications to the user’s mobile device prior to pick up).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation notifications, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate a particular seat of the AV that has been assigned and configured for that user” (Rander: ¶14).

In regards to claim 11, Stanfield and Rander teach the system of claim 1. Rander further teaches wherein the computing system is further configured to: determine movement of passenger within the vehicle (Rander: ¶104 discloses monitoring the user’s position within the autonomous vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passenger movements, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the requesting user with an optimal comfort setting” (Rander: ¶31).

In regards to claim 12, Stanfield teaches:
A vehicle carpooling system, comprising: at least one processor and a memory in communication with one or more of the at least one processor (Stanfield: ¶19, ¶77-78 disclose a system for renting a shared vehicle, equipped with a processor and memory, configured to determine a seating position of users in the vehicle), the processor configured to:
determine an occupancy status of a vehicle, wherein the occupancy status includes a first seat occupied by a first passenger in the vehicle (Stanfield: ¶44-45, ¶47 disclose receiving location data from a user’s mobile device in order to determine the user’s seat position in the vehicle);
sending occupancy status data to facilitate scheduling of a next passenger for the vehicle.

Although Stanfield teaches a system for ride sharing, Stanfield does not explicitly state the pick-up logistics of the ride sharing process.
However, Rander teaches receive an indication of a ride match of a second passenger to a second seat in the vehicle (Rander: ¶27-28, ¶35, ¶48-49, ¶96 disclose assigning a user to an available seat in an AV); receive location data indicating a pick-up location for the second passenger (Rander: ¶28-29 disclose receiving the user pickup location); position the vehicle to align a door of the vehicle associated with the second seat with the position of the second passenger at the pick-up location (Rander: ¶35, ¶48-49, ¶96-97 disclose the transport system transmitting routing information to the AV to ensure that the AV picks the user up with the assigned seat corresponding to the road curb at the pickup location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning of the vehicle, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “avoid having the user walk around to the road traffic side of the AV” (Rander: ¶97).

In regards to claim 14, Stanfield and Rander teach the system of claim 12. Rander further teaches wherein the processor is further configured to determine movement of the first passenger within the vehicle (Rander: ¶104 discloses monitoring the user’s position within the autonomous vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passenger movements, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the requesting user with an optimal comfort setting” (Rander: ¶31).

In regards to claim 15, Stanfield and Rander teach the system of claim 12. Stanfield further teaches wherein the processor is further configured to receive signals indicative of position from the first passenger within the vehicle (Stanfield: ¶44-45, ¶47 disclose receiving location data from a user’s mobile device in order to determine the user’s seat position in the vehicle).

In regards to claim 16, Stanfield and Rander teach the system of claim 15. Stanfield further teaches wherein position data is based on at least one of BLUETOOTH® signals or accelerometer data (Stanfield: ¶19, ¶22, ¶44-45, ¶47, ¶57 disclose that the mobile device may communicate Bluetooth signals and/or accelerometer data).

In regards to claim 17, Stanfield and Rander teach the system of claim 12. Rander further teaches wherein the processor is further configured to cause seat assignment data to be transmitted to a mobile device of the second passenger (Rander: ¶14, ¶35, ¶48, ¶74, ¶96 disclose transmitting confirmation notifications to the user’s mobile device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation notifications, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate a particular seat of the AV that has been assigned and configured for that user” (Rander: ¶14).

In regards to claim 18, Stanfield and Rander teach the system of claim 12. Rander further teaches wherein the processor is further configured to cause an indication of a seat assignment to be presented (Rander: ¶14, ¶35, ¶48, ¶74, ¶96 disclose transmitting confirmation notifications to the user’s mobile device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation notifications, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate a particular seat of the AV that has been assigned and configured for that user” (Rander: ¶14).

In regards to claim 20, Stanfield and Rander teach the system of claim 12. Rander further teaches wherein the processor is further configured to: cause transmission of a message to a mobile device of the next passenger prior to pick up (Rander: ¶14, ¶35, ¶48, ¶74, ¶96 disclose transmitting confirmation notifications to the user’s mobile device prior to pick up).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the confirmation notifications, as taught by Rander, into the system taught by Stanfield. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate a particular seat of the AV that has been assigned and configured for that user” (Rander: ¶14).

Claim(s) 9, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (U.S. Pre-Grant Pub. No. 20130238167), in view of Rander (U.S. Pre-Grant Pub. No. 20170285642), in further view of Fowe (U.S. Pre-Grant Pub. No. 20160349067).
In regards to claim 9, Stanfield and Rander teach the system of claim 1. Although Rander teaches that the AV may receive route information and autonomously navigate to the pickup location (Rander: ¶48-50, ¶63, ¶67, ¶97, ¶102), the references do not explicitly state presenting the routing information.
However, Fowe teaches wherein the second data includes route information that is configured to be presented by a device within the vehicle (Fowe: ¶26, ¶51, & Fig. 9 discloses a navigation device built into the vehicle configured to display route information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route information display, as taught by Fowe, into the system taught by Stanfield and Rander. One of ordinary skill in the art would have been motivated to make this modification in order to “show a map, a route, and the vehicle's eta to each destination” (Fowe: ¶51).

In regards to claim 13, Stanfield and Rander teach the system of claim 12. Although Rander teaches that the AV may receive route information and autonomously navigate to the pickup location (Rander: ¶48-50, ¶63, ¶67, ¶97, ¶102), the references do not explicitly state presenting the routing information.
However, Fowe teaches wherein the processor is further configured to cause display of route information associated with the pick-up location data (Fowe: ¶26, ¶51, & Fig. 9 discloses a navigation device built into the vehicle configured to display route information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route information display, as taught by Fowe, into the system taught by Stanfield and Rander. One of ordinary skill in the art would have been motivated to make this modification in order to “show a map, a route, and the vehicle's eta to each destination” (Fowe: ¶51).

In regards to claim 19, Stanfield and Rander teach the system of claim 12. Although Rander teaches that the AV may receive route information and autonomously navigate to the pickup location (Rander: ¶48-50, ¶63, ¶67, ¶97, ¶102), the references do not explicitly state presenting the routing information.
However, Fowe teaches wherein the pick-up location data includes route information that is configured to be presented within the vehicle (Fowe: ¶26, ¶51, & Fig. 9 discloses a navigation device built into the vehicle configured to display route information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route information display, as taught by Fowe, into the system taught by Stanfield and Rander. One of ordinary skill in the art would have been motivated to make this modification in order to “show a map, a route, and the vehicle's eta to each destination” (Fowe: ¶51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628